DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered.
 Response to Amendment
Examiner acknowledges the amended Drawing and Claim 1, withdrawn Claims 2 and 3, and new Claim 9 in the response filed on 8/6/2020. 
Response to Arguments
Applicant’s arguments with respect to Claims 1 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 reciting the limitation, “and another portion of the gap is axially unfilled with the adhesive to create at least one void,” is not described in Applicant’s Specification (emphasis added).  Due to the broad term, “at least”, there is no upper limit in the number of void(s) present in the connector-equipped electrical wire in the claim, which fails to comply with the written description requirement.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013132929 (“Suetani et al.”), in view of in view of US Patent No. 4576985 (“Ono”), and in view of US Pub. No. 20130252481 (“Sato et al.”). 



With regards to Claims 1, 5, 7, and 9, Suetani et al. teaches a connector-equipped electrical wire (1) comprising a coated electrical wire (10) having a conductor (11) and a coating material (12) that is made of a cross-linked polyethylene resin and with which the conductor is coated, a terminal metal fitting (20) connected to an end portion of the coated electrical wire, a connector housing (40) in which the end portion is embedded and that is integrally formed with the coated electrical wire and the terminal metal fitting, and an adhesive (30) that is axially and circumferentially disposed radially between the coating material at the end portion and the connector housing (Abstract, Fig. 1, [0023], [0025], and [0026]).  Suetani et al. further teaches its adhesive contains one or more resins selected from the group consisting of a modified polyolefin-based resin, a modified polyamide resin, and a modified polyester resin, as an adhesive component ([0028] and [0029]).
The limitation "the adhesive liquid-tightly seals part of the gap" is a functional limitation(s) (i.e. the adhesive functions as a liquid-tight seal to prevent moisture/liquid(s) from coming in). As defined in the MPEP, "[a] functional limitation is an attempt to define something by what it does, rather than by what it is (e.g., as evidenced by its specific structure or specific ingredients). There is nothing inherently wrong with defining some part of an invention in functional terms. Functional language does not, in and of itself, render a claim improper. In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971)"- MPEP § 2173.05(g).  Considering that Suetani et al.’s overall connector housing is liquid-tightly sealed and its adhesive is between the coating material and the connector housing, the adhesive of Suetani et al. liquid-tightly seals part of the gap ([0037], [0042], and [0043]).  

Ono teaches an adhesive comprising a non-protonic organic solvent (toluene) (Col. 1: Line 67 bridging over to Col. 2: Line 20).  The non-protonic organic solvent has a low-volatility (low-boiling), and thus the solvent is almost completely evaporated (i.e. the solvent is still present in its adhesive compound, albeit a minute amount) (Col. 2: Lines 17-20).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have a toluene solvent present in Suetani et al.’s adhesive to effectively be applied to the coating material’s surface. 
As disclosed in Applicant’s Specification, the claimed mixed layer is formed by heat and pressure at the time of insert molding to make the adhesive and coating material strongly adhere to each other [0042].  In the instant case, Suetani et al. teaches substantially the same method of making (Please see Abstract, [0032], and [0037]-[0040]).  Suetani et al. also recognizes that the adhesive does not peel off from the coating material and the two are firmly coupled to each other at a molecular level [0040].  Thus, it is intrinsic that Suetani et al. has a mixed layer in which the adhesive and the coating material are mixed is formed over the entire surfaces between the adhesive and the coating material.  In view of the prior art of record, the mixed layer contains a non-protonic organic solvent toluene. 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess 
Sato et al. teaches an adhesive (20) that is disposed in a portion of a gap located between its coating material (W) at the end portion and the connector housing (30), and another portion of the gap is axially unfilled with the adhesive to create at least one void.  The at least one void is at least partially defined by the connector housing, the adhesive, and the coating material, and the at least one void circumferentially surrounds and axially extends along the coating material in a direction away from the adhesive and distal to the terminal fitting (10) (Figs. 2(b) and 8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suetani et al.’s connector-equipped electrical wire comprises the claimed structure in order to enhance sealing properties ([0009], [0010], and [0014]).  

With regards to Claim 6, as noted above, Suetani et al. intrinsically teaches a mixed layer that is formed by heat and pressure.  This allows the adhesive to not peel off from the coating material, and firmly coupled to the coating material at a molecular level [0040].  While Suetani et al. does not explicitly disclose the thickness of the mixed layer, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the overall thickness of a mixed layer through routine experimentation, especially given the knowledge in the art that the thickness of a mixed layer can impact the adhesion strength between the adhesive and coating material.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re After, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Absence of unexpected results, it would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of Applicant’s invention to optimize the device of 

With regards to Claim 8, Suetani et al. teaches a portion of an end of the coating material abuts an end portion of the terminal metal fitting [0025].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013132929 (“Suetani et al.”), in view of US Patent No. 4576985 (“Ono”), and in view of US Pub. No. 20130252481 (“Sato et al.”) as applied to Claim 1 above, and further in view of US Patent No. 6242097 (“Nishiguchi et al.”).
Suetani et al. teaches the connector housing (40) comprises aromatic nylon [0036]. 
Suetani et al. does not teach its connector housing comprises a polybutylene terephthalate resin. 
However, Nishiguchi et al. teaches its connector housing comprises polybutylene terephthalate resin and/or polyamide (nylon) (Col. 1: Lines 4-15 and Col. 9: Lines 10-16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Suetani et al.’s connector housing (40) comprises polybutylene terephthalate resin in order to provide airtightness to the electrical wire (Col. 1: Lines 4-15 and Col. 9: Lines 10-16).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute nylon for the polybutylene terephthalate resin material taught by Nishiguchi et al. in view of the art recognized functional equivalence of the two materials. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785